Citation Nr: 0218347	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1974.  He died in October 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1999 and October 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied service connection 
for the cause of the veteran's death.

While this case was being developed at the RO, the 
Veteran's Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and the law 
affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 
& Supp. 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a 
final decision as of that date because of an appeal filed 
which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).

In this case, VA's duties under the law have been 
fulfilled.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
notified the appellant in a June 2001 letter what evidence 
was needed to establish entitlement to service connection 
for the cause of the veteran's death.  Specifically, the 
RO informed her that the evidence must show three things:  
(1) the cause of death (the RO informed the appellant that 
this was usually shown by a death certificate); (2) an 
injury, disease, or other event in service (the RO told 
the appellant VA would get service medical records and 
other military records, if needed); and (3) a relationship 
between the cause of death and the injury, disease, or 
event in service (the RO informed the appellant that this 
relationship was usually shown by the death certificate or 
other medical records or medical opinions, and the RO 
stated that VA would request such medical evidence for the 
appellant if she provided VA with information necessary 
for the RO to get it and that, if appropriate, the RO 
would request a medical opinion from a VA doctor).  The RO 
provided the appellant with forms to complete to authorize 
the release of private medical records.

The appellant responded to the RO's offer of assistance by 
providing identifying information and by completing the 
forms authorizing the release of certain private medical 
records from two sources.  The RO attempted to get these 
records.  However, one source stated that records from 
1983 were destroyed, and the other source replied that no 
records were found for the veteran.  The RO also received 
a reply from a VA medical center (VAMC) that there were no 
hospital or outpatient records for the veteran for the 
period from June 28, 1974, to October [redacted], 1998.

In addition to attempting to obtain all medical evidence 
identified by the appellant, the RO notified her of the 
specific provisions of the VCAA and VA's regulations 
implementing the VCAA in the June 2001 letter and the 
December 2001 statement of the case.  Accordingly, the 
Board concludes that the requirements of the VCAA have 
been met in this case, and the adjudication of this appeal 
poses no harm or prejudice to the appellant. VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1998.

2.  The cause of death was a gunshot wound to the head.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability; no claim for service 
connection for any disability was pending at that time.

4.  Service medical records for the period of active 
service from June 1968 to June 1974 do not reflect any 
complaints or findings relevant to mental unsoundness or a 
psychiatric disorder.

5.  No medical evidence contemporaneous to the time of the 
veteran's death in October 1998 reflects a diagnosis of, 
or the existence of, a psychiatric disorder including post 
traumatic stress disorder (PTSD), or shows a connection 
between a psychiatric disorder, if any, and active 
military service from June 1968 to June 1974.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in 
active military service. 38 U.S.C.A. §§ 1110, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides dependency and indemnity compensation 
(DIC) for a spouse of a veteran who dies from a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is 
service-connected if it resulted from injury or disease 
incurred or aggravated in line of duty in the active 
military, naval, or air service and was not the result of 
the veteran's willful misconduct.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.1(m), (n), 3.303, 3.304, 3.312.  

In this case, a death certificate shows that the veteran 
died on October [redacted], 1998.  The cause of death was a 
gunshot wound to the head.  At the time of the veteran's 
death, service connection was not in effect for any 
disability, and no claim for service connection for any 
disability was pending.

The appellant contends that the veteran committed suicide 
as a result of a psychiatric disorder -- specifically, 
PTSD -- which was incurred in active service.  She 
notified the RO that the veteran was treated at the 
Jefferson County Mental Health Department in 1983-84; at 
the Coos County Mental Heath Department from 1987-89; and 
at the VAMC in Portland, Oregon.  In support of her claim, 
she submitted a document showing that the veteran owed 
payments to the Jefferson County Mental Health Department 
in 1983.  The RO attempted to get these records.  However, 
the Jefferson County Mental Health Department replied that 
records at that agency are purged after seven years, and 
therefore, records from 1983 had been destroyed.  The 
agency was able to confirm dates of treatment for the 
veteran from January 10, 1983, to October 31, 1983.  The 
Coos County Mental Heath Department replied that no 
records were found for the veteran there.  The RO also 
received a reply from the VAMC that there were no hospital 
or outpatient records for the veteran for the period from 
June 28, 1974, to October [redacted], 1998.

VA regulations provide that, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.   The act of suicide is considered to 
be evidence of mental unsoundness and, where no reasonable 
adequate motive for suicide is shown by the evidence, the 
act will be considered to have resulted from mental 
unsoundness.  A reasonable adequate motive for suicide may 
be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  38 C.F.R. § 3.302(a)(1), (b)(2).

In this case, there is no affirmative evidence showing 
circumstances which could lead a rational person to 
self-destruction or that the act of self-destruction was 
intentional.  Thus, there is no evidence to show that the 
act of suicide was due to the veteran's willful 
misconduct, and the act of suicide, itself, is considered 
to be evidence of mental unsoundness.  However, even 
assuming that the veteran's act of suicide in this case 
was the result of mental unsoundness, VA regulations also 
provide that, in order for favorable action to be taken on 
a claim for service connection for the cause of a 
veteran's death in such cases, it is required that the 
precipitating mental unsoundness be service-connected.  
38 C.F.R. § 3.302(a)(3).

Concerning this, the Board notes that service medical 
records for the period of active service from June 1968 to 
June 1974 do not reflect any complaints or findings 
relevant to mental unsoundness or a psychiatric disorder.  
Moreover, no medical evidence contemporaneous to the time 
of the veteran's death in October 1998 reflects a 
diagnosis of, or the existence of, a psychiatric disorder 
including PTSD, and there is no medical evidence of record 
which shows a connection between a psychiatric disorder, 
if any, and active military service from June 1968 to June 
1974.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for the cause of 
the veteran's death in this case, and the claim must be 
denied.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

